Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s 11-5-2021 Amendment was received.  Claims 1-14 were amended.  New Claims 16-18 were presented.  Claims 1-18 are pending and examined in this action. 

Election/ Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121: I. Claims 1-17, drawn to a cutting machine knife, classified in B26D1/0006.  II. Claim 18 drawing to a method of cutting a sticker, drawn to a method of cutting a sticker, classified in G05B 2219/30. 

Newly submitted claim 18 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 

The inventions are independent or distinct, each from the other because: Inventions in Group II and Group are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art due to their recognized divergent subject matter;
The inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
The prior art applicable to one invention would not likely be applicable to another invention; or 
The additional searching required for reviewing the results, potentially numbering in the 1000s, from key word text searches, for limitations directed to the method of Claim 18 and the limitations directed to the structure of the blade in Claim 1, in the cutting art.  

Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 



Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 18 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, the claim is directed to “A cutting machine knife for insertion into a cutting tool of a cutting machine.”  In other words, the claim is directed to the structure of the knife.  The claim is not directed to a cutting machine, nor is the claim directed to the method of using the knife in the cutting machine.  As such, it is unclear how the cutting machine knife cutting the sticker in a kiss-cut cutting mode of the cutting machine and cutting the sticker in a through-cut cutting mode of the cutting machine” relates to the structure of the knife.  As best understood, these limitations are directed to the use of the knife in a cutting machine, and these modes do not change the structure of the blade of the cutting machine knife.  The claims were examined as best understood. Appropriate correction is required. 
In re Claim 1, the Claims are directed to a structure of a cutting machine knife.  As such, it is indefinite as to how “the cutting machine knife adapted to cut a first sticker having a cover layer, a backing, and an adhesive layer, the backing having an adhesion reducing layer and a backing layer, wherein the adhesive layer adheres detachably to the adhesion-reducing layer,” relates to the structure of the cutting machine knife.  This 
In re Claim 1, the Claims are directed to a structure of a cutting machine knife.  As such, it is indefinite as to how “ wherein when the cutting machine is in the kiss-cut cutting mode the cutting machine knife is adapted to be automatically guided by the cutting machine in a cutting direction (S) along the first sticker, the cutting machine knife cutting through the first sticker entirely and cutting backing not at all or only partially” relates to the structure of the cutting machine knife.  This clause appears to be a functional recitation of the use of the knife blade in the cutting machine on a particular mode.  However, the claim is not directed to a method of using a cutting knife, nor is the claim directed to a cutting tool having a cutting knife.  The claim is to a cutting machine knife.  It is unclear how this functional recitation relates to the structure of the cutting machine knife.   The claims were examined as best understood. Appropriate correction is required. 
In re Claim 16, “wherein, in the through-cut cutting mode, the cutting machine knife is adapted to be automatically guided by the cutting machine in the cutting direction (S) along the sticker and completely cutting through the sticker and the backing both, entirely,” is indefinite. This clause appears to be a functional recitation of the use of the knife blade in the cutting machine on a particular mode.  However, the claim is not directed to a method of using a cutting knife, nor is the claim directed to a cutting tool having a cutting knife.  The claim is to a cutting machine knife.  It is unclear 
In re Claim 17, “wherein the intermediate zone is a non-cutting side of the cutting machine knife perpendicular to the blade” is indefinite.  It is unclear what “non-cutting side” means.  Does this mean the side of the blade that does not cut the workpiece or does this mean that the intermediate zone is “dull” or not sharp?  Further, it is unclear what “perpendicular to the blade means.”  In Claim 1, the intermediate zone is at an angle between 130 degrees and 170 degrees.  Perpendicular means 90 degrees.  It is unclear how the intermediate zone can be between 130 degrees and 170 degrees and also perpendicular (90 degrees).  The claims were examined as best understood.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 16 claims limitations that are not directed to the .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0266194 to Ledergerber in view of US 5,077,901 to Warner.
	In re Claim 1, Ledergerber teaches a cutting machine knife (see Fig. 8a, blade) for insertion into a cutting tool (see Fig. 1, cutting tool #12), the cutting machine knife in a kiss-cut cutting mode of the cutting machine and cutting the sticker in a through- cut cutting mode of the cutting machine (the blade in Ledergerber Figs. 1-2, includes a sharp edge that is capable of cutting a sticker.  The examiner notes that the claim is directed to a cutting machine knife and not the cutting tool – the claim was interpreted as claiming the structure of the blade/knife), the cutting machine knife comprising:
	a holding section adapted to be inserted into a knife holder of the cutting tool (see Ledergerber Figs. 8a, #15);

	a blade having a cutting edge and a back (see annotated Fig. 8a, below), wherein the cutting edge, when viewed in a plane defined by the cutting direction and the longitudinal axis, forms with the cutting direction a first angle (see annotated Fig. 8a, below which is less than 90 degrees - see abstract teaching between 30-70 degrees) which is less than 90 degrees (see abstract teaching between 30-70 degrees); and 
	an intermediate zone located between the cutting edge and the back (see annotated Fig. 8a, bellow), which, when viewed in said plane, forms with the cutting direction a second angle (see annotated Fig. 8a, below). 

    PNG
    media_image1.png
    627
    525
    media_image1.png
    Greyscale
 

The cutting machine knife adapted to cut a first sticker having a cover layer, a backing, and an adhesive layer, the baking having an adhesion-reducing layer and a backing layer, wherein the adhesive layer adheres detachably to the adhesion-reducing layer (as noted above in re the 35 USC 112b rejections, this claim is an apparatus claim and is directed to the blade – the examiner notes that the structure of the blade in Fig. 8a of Ledergerber is capable of being inserted into a machine see Para. 0002),
Wherein when the cutting machine is in the kiss-cut cutting mode the cutting machined knife is adapted to be automatically guided by the cutting machine in a cutting direction (s) along the first sticker, the cutting machine knife cutting through the first sticker entirely and cutting the backing not at all or only partially ((as noted above in re the 35 USC 112b rejections, this claim is an apparatus claim and is directed to the blade – the examiner notes that the structure of the blade in Fig. 8a of Ledergerber is capable of being inserted into a machine see Para. 0002). 

Ledergerber is silent as to the second angle being between 130 degrees and 170 degrees.  

However, Warner teaches that it is known to provide a tip with a truncated tip at an angle relative to the cutting edge (see Fig. 2, #34 and #36; see also Col. 6, ll. 17-20).  Warner teaches that a truncation provides a blade that is less fragile and thus less susceptible to breakage (see Warner Col 6, ll. 21-25).  In the same field of invention, blades used for cutting that are moved, it would have been obvious to one having  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, providing a truncation provides a blade that is less fragile, and the truncation is a direct result of the “second angle” of Applicant’s Claim 1.  As such, the range of 130 degrees and 170 degrees is an optimum result of the truncation to provide a less fragile blade.

In re Claim 2, Ledergerber in view of Warner, for the reasons above in re Claim 1 teaches wherein the second angle (W2) is between 140 degrees and 160 degrees.  As noted above, in re Claim 1, providing a truncation provides a blade that is less fragile, and the truncation is a direct result of the “second angle” of Applicant’s Claim 1.  As such, the second angle (W2) is between 140 degrees and 160 degrees is an optimum result of the truncation to provide a less fragile blade.

In re Claim 3, Ledergerber in view of Warner, for the reasons above in re Claim 1 teaches wherein the first angle (W1) is less than 70 degrees (see Ledergerber, abstract teaching 30-70 degrees).  

In re Claim 4, Ledergerber in view of Warner, for the reasons above in re Claim 1 teaches wherein the blade comprises, between the cutting edge and the intermediate zone, a tip (see annotated Fig. 8a) which is pointed and wherein the cutting edge and the intermediate zone enclose a third angle (see annotated Fig. 3, “third angle”) 

In re Claim 5, Ledergerber in view of Warner, for the reasons above in re Claim 1 teaches wherein the blade tapers along the longitudinal axis (see Fig. 8a, #11) and relative to an axis perpendicular to the longitudinal axis and to the cutting direction, towards the tip at least on one side (see Fig. 8a, #11 tapers in as you move from the “top” to the tip).  

In re Claim 6, Ledergerber in view of Warner, for the reasons above in re Claim 1 teaches wherein a normal distance of the tip from the longitudinal axis (L) is less than 0.04 mm.  The examiner notes that the only limitation of the axis (L) is that it is 90 degrees to the cutting direction.  Further, the examiner notes that the axis is an imaginary line, and not a structure feature.  A longitudinal axis can be placed 90 degrees and a distance from the tip between 0.04mm and 0.01mm.   In addition, it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141.  As such, it one of ordinary skill wanted to make larger blade to cut through larger workpieces, the distance would be larger, and if one of ordinary skill wanted to cut through smaller workpieces, the distance would be shorter.  In either case, it would have been obvious 

In re Claim 7, Ledergerber in view of Warner, for the reasons above in re Claim 1 teaches wherein the back (see. E.g., Fig. 6a, the examiner notes that profile of Fig. 8A has the features of the knife in 6c, but is not fully illustrated) tapers parallel to the cutting direction (see e.g. Fig. 3a; see also annotated Fig. 6b, below) and with respect to an axis perpendicular to the longitudinal axis and to the cutting direction (the axis illustrated in Fig. 8a, above running through the knife), at least on one side (see annotated Fig. 6b showing one side of the blade).  

    PNG
    media_image2.png
    341
    634
    media_image2.png
    Greyscale

In re Claim 8, Ledergerber in view of Warner, for the reasons above in re Claim 1 teaches wherein the intermediate zone forms a wedge-shaped triangular surface which extends from the tip to the back (see e.g. Fig. 8, the edge #12 is a point and the “back” 

In re Claim 9, Ledergerber in view of Warner, for the reasons above in re Claim 1 teaches wherein the longitudinal axis is an axis of symmetry of at least part of the cutting machine knife, (see annotated Fig. 8a, below, showing an axis down shaft portion #15),  wherein the longitudinal axis passes through the intermediate zone  and wherein theAttorney Docket No. BKP-021OPUS 1 Preliminary AmendmentPage 6 of 7back extends parallel to the longitudinal axis (as best understood, in view of Applicant’s figure 3, this structure is the same as Applicant’s – the examiner notes that because the longitudinal axis and the back are parallel to each other the tolerance between the two is 0.0mm).  

    PNG
    media_image3.png
    255
    583
    media_image3.png
    Greyscale

In re Claim 10, Ledergerber in view of Warner, for the reasons above in re Claim 1 does not teach wherein the intermediate zone between the tip and the back has a length (Z) which is less than 0.04 mm.  However, Warner teaches that the angle between the blade and the intermediate zone can be varied (see Warner Fig. 2, “C”).  The Examiner notes that as the angle changes the length of the intermediate zone  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).   Here, providing a truncation provides a blade that is less fragile, and the truncation is a direct result of the “second angle” of Applicant’s Claim 1.  As such, the range of 0.04mm and 0.01mm, degrees is an optimum result of the truncation to provide a less fragile blade.

  	In re Claim 11, Ledergerber in view of Warner, for the reasons above in re Claim 1 teaches wherein the cutting edge, the intermediate zone and the back extend in a linear (all of the cutting edge, intermediate zone and back when viewed in the manner illustrated in Fig. 8a, extend in a linear manner).  

In re Claim 12, Ledergerber in view of Warner, for the reasons above in re Claim 1, does not teach wherein the cutting machine knife has a length of between 10 mm and 30 mm.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make blade any reasonable size, including between 10 mm and 30 mm since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Here, depending on the size of the work product one wants to cut, 

In re Claim 13, Ledergerber in view of Warner, for the reasons above in re Claim 1, does not teach wherein the cutting edge has a depth (T) along the longitudinal axis (L) of between 0.5 mm and 3 mm.  However, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing date, to make blade edge any reasonable size, including the cutting edge has a depth (T) along the longitudinal axis (L) of between 0.5 mm and 3 mm since it has been held that changing the size or range of an article is not ordinarily a matter of invention. Appropriate selection of size, weight, ratios, etc. is considered routine, and is typically a matter of design choice. See In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Here, depending on the size of the work product one wants to cut, one or ordinary skill in the art, at the earliest effective filing date, would adjust the length of the blade edge.  In other words, a larger / longer blade edge would be used to cut a larger/thicker work piece and a smaller / shorter blade edge would be used to cut a smaller/ thinner work piece.  

In re Claim 14, Ledergerber in view of Warner, for the reasons above in re Claim 1, does not teach wherein the holding section has a diameter of between 2 mm and 4 mm.   However, it would have been obvious to one of ordinary skill in the art, at the In re Rose 105 USPQ 237 (CCPA 1955) and also In re Yount (36 C.C.P.A. (Patents) 775, 171 F.2d 317, 80 USPQ 141. Here, depending on the size of the work product one wants to cut, one or ordinary skill in the art, at the earliest effective filing date, would adjust the size of the blade, including the holding section.  In other words, a larger / longer blade, including a larger holding section, would be used to cut a larger/thicker work piece and a smaller / shorter blade, including a smaller holding section, would be used to cut a smaller/ thinner work piece.  

In re Claim 15, Ledergerber in view of Warner, for the reasons above in re Claim 1 teaches wherein the cutting machine knife is inserted into a cutting machine with cutting tool (see Ledergerber, Para. 0002, teaching the blade fitted in a cutting tool, fitting in was interpreted as inserted into).

In re Claim 16, Ledergerber in view of Warner, for the reasons above in re Claim 1 teaches wherein, in the through-cut cutting mode, the cutting machine knife is adapted to be automatically guided by the cutting machine in the cutting direction along the sticker and completely cutting through the sticker and the backing both, entirely (the blade in the combination of Ledergerber in view of Warner, for the reasons above in re Claim 1 is capable of performing this function - as noted above in re the 35 USC 112b 

In re Claim 17, Ledergerber in view of Warner, for the reasons above in re Claim 1 teaches wherein the intermediate zone is a non-cutting side of the cutting machine knife perpendicular to the blade (see Ledergerber, Fig. 8a, showing #19 on the opposite side of the cutting edge #12, i.e., the cutting edge #12/#11 is the cutting side of the blade in that #12/#11 contact the workpiece - #19 is the non-cutting side, or the opposite side of the cutting edge contacting the workpiece). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0266194 to Ledergerber in view of US 5,077,901 to Warner, and further in view of US 5,077,901 to Warner or US 2016/0375593 to Adams or US 4,131,996 to Janke.

If it is argued that the term non-cutting side means that the intermediate zone does not have a cutting edge, Claim 17 is rejected in view of either Warner or Adams. 

Both Warner and Adams teach that it is known in the blade art to provide an intermediate zone that does not have a blade edge (see Adams, Fig. 6, the surface on which arrow #25 is pointing; see also Warner Fig.2, the surface on which #36 is pointing and Janke Fig. 4, #22).  In the same field of invention, blades for cutting workpieces, it would have been obvious to one of ordinary skill in the art, at the earliest effective filing . 

Response to Amendment
Applicant's arguments filed 11-5-2021 have been fully considered but they are not persuasive.
Applicant’s claim amendments have overcome the prior drawing objections.
Applicant’s claim amendments have overcome some of the previous 35 USC 112(b) rejections; however, some 35 USC 112(b) rejections remain (see above).  
Applicant argues that the combination of Ledergerber and Warner fails to teach an intermediate zone because the structure of Ledergerber “still forms part of the cutting edge of the knife.”  Applicant appears to equate intermediate zone with a non-cutting edge.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a noncutting edge) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns
The Examiner notes that the plain meaning of a term intermediate zone does not indicate that the cutting edge is missing, and the term has not been given a special definition in Applicant’s specification, stating that the intermediate zone equates to an edge without a cutting edge.  
The Examiner notes that New Claim 17, which requires the intermediate zone is a non-cutting side appears to require a non-cutting edge.  If so, through claim differentiation, Claim 1 would be allowed to be interpreted as the intermediate zone having a cutting edge. 
Applicant argues that it would not be obvious to one of ordinary skill in the art to modify the draw knife of either Ledergerber or Warner to form a kiss-cut-drawknife.   The Examiner respectfully disagrees, and points out that the structure of the device of modified Ledergerber reads on the structure of the knife blade in Claim 1.  The Examiner notes that the claims are directed not to a method of use of the knife blade, nor to the machine using the knife blade, but the claims are directed to the structure of the cutting machine knife.  
Applicant argues that “In case of the simple draw knives according to Ledergerber and Warner, the problem to be solved of wear (tearing out) of the kiss-cut tip described in the present application is not present. Since the teachings of Ledergerber and Warner do not provide a motivation or a hint / guidance regarding the claimed geometry / alignment of the intermediate zone in order to reduce wear- related tearing of the kiss-cut tip.”  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN RILEY whose telephone number is (571)270-7786. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G RILEY/Primary Examiner, Art Unit 3724